DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recite the limitation "the two sources" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11, 14  are rejected under 35 U.S.C. 102 (a)(1)and (a)(2) as being anticipated by Decker (US 6826120 B1).
Claim 1.Decker teaches a monitoring device (Fig 2), comprising:
an encasement having an upper part and a lower part (Col 4 lines 30-35 e.g. The housing unit 42 has an upper section 44 which is pivotally attached to a lower section 46 by a pair of hinges 48.); 
wherein the lower part is attached by a hinge at a first side of the encasement to the upper part
(Col 4 lines 30-35 e.g. The housing unit 42 has an upper section 44 which is pivotally attached to a lower section 46 by a pair of hinges 48.); 
wherein at an opposite side the upper part can be lowered onto the lower part to close the encasement or lifted up to open the encasement 
(Col 4 lines 40-45 e.g. A pair of catches 50 on the upper section 44 engage a pair of corresponding recesses 52 on the lower section 46 and hold the housing unit 42 closed.);
an elongated strap with a first end and a second end wherein the first end of the strap is attached to the first side of the encasement and configured to enable coupling the monitoring device to a person by wrapping the strap around a limb of a person, and inserting the second end of the strap into the opposite side of the encasement onto the lower part and covering it with the upper part
(Fig 2 shows wrist band attached on the right of the housing unit 42 in a conventional manner; Col 4 lines 30-40 e.g. The end 14' of the conductive wrist band 14 is passed around the wrist and inserted into the housing unit 42 through a slot 56 between the upper section 44 and the lower section 46, then pulled tight. When the housing unit 42 is closed, a row of teeth 58 molded into the upper section 44 grasps the conductive wrist band 14 against an insulating surface 24 within the lower section 46 and holds it tight around the user's wrist).

Claim 4. Decker teaches the monitoring device according to claim 1, wherein the upper part is configured to automatically lock together with the lower part when closing the encasement
(Col 4 lines 35-45 e.g. When the housing unit 42 is closed, a row of teeth 58 molded into the upper section 44 grasps the conductive wrist band 14 against an insulating surface 24 within the lower section 46 and holds it tight around the user's wrist. A pair of catches 50 on the upper section 44 engage a pair of corresponding recesses 52 on the lower section 46 and hold the housing unit 42 closed.).

Claim 11. Decker teaches a method of connecting a monitoring device to a limb of a person, comprising: receiving an encasement having an upper part and a lower part
(Col 4 lines 30-35 e.g. The housing unit 42 has an upper section 44 which is pivotally attached to a lower section 46 by a pair of hinges 48.); 
wherein the lower part is attached by a hinge at a first side of the encasement to the upper
(Col 4 lines 30-35 e.g. The housing unit 42 has an upper section 44 which is pivotally attached to a lower section 46 by a pair of hinges 48.);
 wherein at an opposite side the upper part can be lowered onto the lower part to close the encasement or lifted up to open the encasement
(Col 4 lines 40-45 e.g. A pair of catches 50 on the upper section 44 engage a pair of corresponding recesses 52 on the lower section 46 and hold the housing unit 42 closed.);
receiving an elongated strap with a first end and a second end
(Col 4 lines 30-40 e.g. The end 14' of the conductive wrist band 14 is passed around the wrist and inserted into the housing unit 42 through a slot 56 between the upper section 44 and the lower section 46, then pulled tight. When the housing unit 42 is closed, a row of teeth 58 molded into the upper section 44 grasps the conductive wrist band 14 against an insulating surface 24 within the lower section 46 and holds it tight around the user's wrist);
attaching the first end of the strap to the first side of the encasement
(Fig 2 shows wrist band attached on the right of the housing unit 42 in a conventional manner);
wrapping the strap around a limb of a person
(Col 4 lines 30-40 e.g. around the user's wrist );
inserting the second end of the strap into the opposite side of the encasement onto the lower part and covering it with the upper part 
(Col 4 lines 30-40 e.g. The end 14' of the conductive wrist band 14 is passed around the wrist and inserted into the housing unit 42 through a slot 56 between the upper section 44 and the lower section 46, then pulled tight. When the housing unit 42 is closed, a row of teeth 58 molded into the upper section 44 grasps the conductive wrist band 14 against an insulating surface 24 within the lower section 46 and holds it tight around the user's wrist).

Claim 14. Decker teaches the method according to claim 11, wherein the upper part is configured to automatically lock together with the lower part when closing the encasement
(Col 4 lines 35-45 e.g. When the housing unit 42 is closed, a row of teeth 58 molded into the upper section 44 grasps the conductive wrist band 14 against an insulating surface 24 within the lower section 46 and holds it tight around the user's wrist. A pair of catches 50 on the upper section 44 engage a pair of corresponding recesses 52 on the lower section 46 and hold the housing unit 42 closed.).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Decker in view of Reeves (US 20030174059 A1).
Claim 3. Decker teaches the monitoring device according to claim 1, and further discloses embedded conductive elements with a light indicator to detect a condition of the monitoring device (Col 4 lines 45-50) but does not specifically disclose wherein the strap includes a fiber optic cable embedded within and a base for attaching it to the first side of the encasement and wherein the base monitors the fiber optic cable to prevent tamper.
However, Reeves teaches wherein the strap includes a fiber optic cable embedded within and a base for attaching it to the first side of the encasement and wherein the base monitors the fiber optic cable to prevent tamper
([0055][0012] The present invention teaches a band containing a fiber optic strand and a proximity detector to ensure that the band is neither severed nor removed from the detainee.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a fiber optic cable embedded within and a base for attaching it to the first side of the encasement and wherein the base monitors the fiber optic cable to prevent tamper as taught by Reeves within the system of Decker for the purpose of enhancing the monitoring device to use light sensors to determine a severance of the monitoring device.

Claim 13. Decker teaches the method according to claim 11, and further discloses embedded conductive elements with a light indicator to detect a condition of the monitoring device (Col 4 lines 45-50) but does not specifically disclose wherein the strap includes a fiber optic cable embedded within and a base for attaching it to the first side of the encasement and wherein the base monitors the fiber optic cable to prevent tamper.
However, Reeves teaches wherein the strap includes a fiber optic cable embedded within and a base for attaching it to the first side of the encasement and wherein the base monitors the fiber optic cable to prevent tamper
([0055][0012] The present invention teaches a band containing a fiber optic strand and a proximity detector to ensure that the band is neither severed nor removed from the detainee.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a fiber optic cable embedded within and a base for attaching it to the first side of the encasement and wherein the base monitors the fiber optic cable to prevent tamper as taught by Reeves within the system of Decker for the purpose of enhancing the monitoring device to use light sensors to determine a severance of the monitoring device.

Claim(s) 2, 5-10, 12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Decker in view of Vardi (US 20160078752 A1).
Claim 2. Decker teaches the monitoring device according to claim 1, and further discloses the strap to be secured with teeth but does not specifically disclose wherein the strap includes a number of notches on the second end of the strap and the lower part of the encasement includes a lock pin, which can be inserted into any one of the notches to match a thickness of the limb.
However, Vardi teaches wherein the strap includes a number of notches on the second end of the strap and the lower part of the encasement includes a lock pin, which can be inserted into any one of the notches to match a thickness of the limb
(Fig 3A [0053] End 104A of the strap 104 may be more permanently secured to the housing by using bolts 118 to secure end 104A of the strap 104 to the housing 102 on substantially permanent basis (e.g., end 104 becomes a “fixed” end of the strap).).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a number of notches on the second end of the strap and the lower part of the encasement includes a lock pin, which can be inserted into any one of the notches to match a thickness of the limb as taught by Vardi within the system of Decker for the purpose of firmly securing the wrist band to the lower portion of the housing.
Claim 5. Decker teaches the monitoring device according to claim 1, and further discloses a locking mechanism but does not specifically disclose wherein the monitoring device includes a locking mechanism that locks and unlocks the upper part onto the lower part responsive to activation or deactivation by a key or special tool.
However, Vardi teaches includes a locking mechanism that locks and unlocks the upper part onto the lower part responsive to activation or deactivation by a key or special tool.
([0058] One end of the strap may then be affixed to the housing by a staff member by using a specialized tool for securing and un-securing bolts to the housing (e.g., bolts 118).).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a locking mechanism that locks and unlocks the upper part onto the lower part responsive to activation or deactivation by a key or special tool as taught by Vardi within the system of Decker for the purpose of firmly securing the wrist band to the housing.

Claim 6. Decker teaches the monitoring device according to claim 1, and further discloses the process of manually locking the monitoring device but does not specifically disclose wherein the monitoring device includes a locking mechanism that locks and unlocks the upper part onto the lower part responsive to receiving wireless commands.
However, Vardi teaches a locking mechanism that locks and unlocks the upper part onto the lower part responsive to receiving wireless commands.
([0159] In step 1508 the band (e.g., the housing and/or strap) is locked to the user. As described above, the central system may issue a command that locks the band in place. ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a locking mechanism that locks and unlocks the upper part onto the lower part responsive to receiving wireless commands as taught by Vardi within the system of Decker for the purpose of  enhancing the monitoring device to be locked electronically by a central remote entity in order to prevent removal.

Claim 7. Decker and Vardi teach the monitoring device according to claim 6, wherein the monitoring device locks or unlocks the locking mechanism responsive to receiving the wireless commands from two sources simultaneously or sequentially
([0158] n certain examples, the band is registered with the mobile device as defined in the Bluetooth specification (or other wireless communication protocol). This registration process may pre-authenticate the band with the mobile device and/or the central server—e.g., by exchanging encryption keys or the like.).

Claim 8. Decker and Vardi teach the monitoring device according to claim 6, wherein the locking mechanism locks or unlocks the upper part onto the lower part responsive to receiving wireless commands from an application on a mobile device in the vicinity of the monitoring device
([0164] Specifically, the mobile device receives a transmission from the central computing system and then translates that communication (or the information contained in that communication) into a message that is sent to the band using the short range wireless communication technique.).

Claim 9. Decker and Vardi teach the monitoring device according to claim 6, wherein the locking mechanism locks and unlocks the upper part onto the lower part responsive to receiving wireless commands from a remote server at a monitoring center
([0159] In step 1508 the band (e.g., the housing and/or strap) is locked to the user. As described above, the central system may issue a command that locks the band in place.).

Claim 10. Decker teaches the monitoring device according to claim 1, and further discloses a locking mechanism but does not specifically disclose wherein the lower part includes a frame surrounding an opening and the upper part includes a locking mechanism with a bolt that is configured to extend through the opening to lock the upper part together to the lower part.
However, Vardi teaches wherein the lower part includes a frame surrounding an opening and the upper part includes a locking mechanism with a bolt that is configured to extend through the opening to lock the upper part together to the lower part
([0055] The top portion 110 is secured to the bottom portion 109 when prongs 116A of latch 308 (shown in FIG. 3A) engage with receiving apertures 116B of latch plate 316 (shown in FIG. 3A) affixed to the bottom portion 109.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a locking mechanism with a bolt that is configured to extend through the opening to lock the upper part together to the lower part as taught by Vardi within the system of Decker for the purpose of enhancing the monitoring device to properly secure and prevent disengagement of the upper part from the lower part.

Claim 12. Decker teaches the method according to claim 11, and further discloses the strap to be secured with teeth but does not specifically disclose wherein the strap includes a number of notches on the second end of the strap and the lower part of the encasement includes a lock pin, which can be inserted into any one of the notches to match a thickness of the limb
However, Vardi teaches wherein the strap includes a number of notches on the second end of the strap and the lower part of the encasement includes a lock pin, which can be inserted into any one of the notches to match a thickness of the limb
(Fig 3A [0053] End 104A of the strap 104 may be more permanently secured to the housing by using bolts 118 to secure end 104A of the strap 104 to the housing 102 on substantially permanent basis (e.g., end 104 becomes a “fixed” end of the strap).).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a number of notches on the second end of the strap and the lower part of the encasement includes a lock pin, which can be inserted into any one of the notches to match a thickness of the limb as taught by Vardi within the system of Decker for the purpose of firmly securing the wrist band to the lower portion of the housing.

Claim 15. Decker teaches the method according to claim 11, and further discloses a locking mechanism but does not specifically disclose wherein the monitoring device includes a locking mechanism that locks and unlocks the upper part onto the lower part responsive to activation or deactivation by a key or special tool.
However, Vardi teaches includes a locking mechanism that locks and unlocks the upper part onto the lower part responsive to activation or deactivation by a key or special tool.
([0058] One end of the strap may then be affixed to the housing by a staff member by using a specialized tool for securing and un-securing bolts to the housing (e.g., bolts 118).).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a locking mechanism that locks and unlocks the upper part onto the lower part responsive to activation or deactivation by a key or special tool as taught by Vardi within the system of Decker for the purpose of firmly securing the wrist band to the housing.

Claim 16. Decker teaches the method according to claim 11, and further discloses the process of manually locking the monitoring device but does not specifically disclose  wherein the monitoring device includes a locking mechanism that locks and unlocks the upper part onto the lower part responsive to receiving wireless commands.
However, Vardi teaches a locking mechanism that locks and unlocks the upper part onto the lower part responsive to receiving wireless commands.
([0159] In step 1508 the band (e.g., the housing and/or strap) is locked to the user. As described above, the central system may issue a command that locks the band in place. ).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a locking mechanism that locks and unlocks the upper part onto the lower part responsive to receiving wireless commands as taught by Vardi within the system of Decker for the purpose of  enhancing the monitoring device to be locked electronically by a central remote entity in order to prevent removal.
Claim 17. Decker and Vardi teach the method according to claim 16, wherein the monitoring device locks or unlocks the locking mechanism responsive to receiving the wireless commands from two sources simultaneously or sequentially
([0158] n certain examples, the band is registered with the mobile device as defined in the Bluetooth specification (or other wireless communication protocol). This registration process may pre-authenticate the band with the mobile device and/or the central server—e.g., by exchanging encryption keys or the like.).

Claim 18. Decker and Vardi teach the method according to claim 16, wherein the locking mechanism locks or unlocks the upper part onto the lower part responsive to receiving wireless commands from an application on a mobile device in the vicinity of the monitoring device
(Vardi [0164] Specifically, the mobile device receives a transmission from the central computing system and then translates that communication (or the information contained in that communication) into a message that is sent to the band using the short range wireless communication technique.).

Claim 19. Decker and Vardi teach the method according to claim 16, wherein the locking mechanism locks and unlocks the upper part onto the lower part responsive to receiving wireless commands from a remote server at a monitoring center
(Vardi [0164] Specifically, the mobile device receives a transmission from the central computing system and then translates that communication (or the information contained in that communication) into a message that is sent to the band using the short range wireless communication technique.).

Claim 20. Decker teaches the method according to claim 11, and further discloses a locking mechanism but does not specifically disclose wherein the lower part includes a frame surrounding an opening and the upper part includes a locking mechanism with a bolt that is configured to extend through the opening to lock the upper part together to the lower part.
However, Vardi teaches wherein the lower part includes a frame surrounding an opening and the upper part includes a locking mechanism with a bolt that is configured to extend through the opening to lock the upper part together to the lower part
([0055] The top portion 110 is secured to the bottom portion 109 when prongs 116A of latch 308 (shown in FIG. 3A) engage with receiving apertures 116B of latch plate 316 (shown in FIG. 3A) affixed to the bottom portion 109.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a locking mechanism with a bolt that is configured to extend through the opening to lock the upper part together to the lower part as taught by Vardi within the system of Decker for the purpose of enhancing the monitoring device to properly secure and prevent disengagement of the upper part from the lower part.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689